

Exhibit 10.10
Cooperation Agreement between QR S.r.l. abd Gianmaria Tomassi, effective April
19, 2007


COOPERATION AGREEMENT
between
QR S.r.l. tax code and VAT registration number : _______ with registered office
at Via ………………., Verona, represented by its lawful representative pro-tempore Mr
. ______
(hereinafter “the Company”)
and
Prof. Gianmaria TOMMASI born at ……… on …………….. , residing at Via ……………….., tax
code number:
Whereas

-  
On ……… AFP undertook to have Prof. Gianmaria Tommasi appointed a director of QR
S.r.l. and to grant the relative mandate for a minimum period of five years;

-  
on ………………, Prof. Gianmaria Tommasi was appointed a director of QR S.r.l. and
received a mandate to administer the company for a period of five years, with
the obligation to report to the board of directors on the activities performed

Now therefore, the parties agree to regulate their relation of cooperation
subject to the following conditions


1. The recitals form and integral part of this contract


Subject matter of the contract
 

2.  
QR S.r.l. confers upon Prof. Gianmaria Tommasi the appointment of managing the
Company with obligation to report to the board of directors in regard to the
administrative activities performed .

3.  
Prof. Gianmaria Tommasi, will be entered in the employment register as
collaborator of QR S.r.l.

 
Qualification of this contract

4.  
This relationship of collaboration must be regarded as being of an autonomous
nature in terms of article 61 of legislative decree No 276/2003. This clause
represents the explicit manifestation of the will of the parties.

 
 
1

--------------------------------------------------------------------------------

 
Modalities for performance of the appointment

5.  
Prof. Gianmaria Tommasi undertakes to carry out the appointment entrusted to him
personally, in complete operating autonomy , without being bound to hours or
physical presence, without being subject to any authority, directive and
disciplinary by the company and/or by persons charged by it .

6.  
In carrying out his tasks, Prof. Gianmaria Tommasi shall operate with the
diligence and competence required by the nature thereof and shall report on his
administrative activities to the board of directors .

 
Duration of the contract and advance withdrawal

7.  
This contract is stipulated for a fixed period of five years, from April 19,
2007 to April 19, 2012.

8.  
In the event of withdrawal by QR S.r.l., notified prior to the expiry of the
agreed term, whatever its motivation, or in the event that for any reason
whatsoever Prof. Giammaria Tommasi, for reasons not directly imputable to him,
would be no longer director of QR S.r.L., QR S.r.l. undertakes to pay to Prof.
Gianmaria Tommasi the gross sum of euros 70.000,00 (seventy thousand) per annum
for the remaining period, by way of indemnity for income not received .

9.  
Prof. Gianmaria Tommasi undertakes to perform his work activities for a period
of not less than one year from the “Closing Date”, and that is, from ……….

 
Compensation

10.  
The Company recognizes towards Prof. Gianmaria Tommasi the gross sum of euros
140.000,00 (one hundred forty thousand) per annum. To this amount there shall be
added an annual variable amount, for the lesser income arising from the grant of
corporate benefits referred to in clause 13.

11.  
This sum shall be paid by monthly instalments of equal amount, net of monthly
contributions due to INPS.

 
Expenses

12.  
All expenses which Prof. Gianmaria Tommasi may sustain in the carrying out of
the functions entrusted to him shall be for the company’s account, which shall
have the right to require presentation of a note with relative supporting
vouchers. For transfers Prof. Gianmaria Tommasi may utilize a company credit
card, to pay costs of travelling, restaurants, hotels, etc., subject to the same
conditions existing in Prof. Tommasi’s former position as sole director of QR .

 
Benefits

13.  
The company grants to Prof. Gianmaria Tommasi an Audi A 6 motor vehicle or
similar for varied use. For company use there shall further be delivered to
Prof. Gianmaria Tommasi a cellular telephone and a computer notebook.



 
2

--------------------------------------------------------------------------------

 
Confidentiality

14.  
Prof. Gianmaria Tommasi undertakes not disclose any confidential news and
information of which he may have become aware in the carrying out of this
appointment and this be it in regard to information covered by secrecy and be it
in regard to news, outside knowledge whereof could cause prejudice to QR S.r.l.

 
Amendments and additions

15.  
This contract supersedes and substitutes any previous agreement whatsoever.

16.  
Any amendment and/or addition to this contract, shall be expressly agreed to in
writing and contain the precise indication of the clause which it is intended to
amend and/or add to.

 
Miscellaneous

17.  
The Parties formally note that the proper performance of this contract on the
part of QR is further guaranteed, also in terms of article 1381 Civil Code, by
the Company AFP Imaging Corporation, with registered office in  Elmsford, NY
10523, 250 Clearbrook Road, (USA), as provided in the aforementioned Agreement
of assignment of quotas.



L.C.S.
Verona, April 19, 2007
(QR S.r.l.)    
(Prof. Gianmaria Tommasi)


/s/ Gianmaria Tommasi
 
The information referred to in article 13 of legislative decree 30 June 2003 n.
196 is attached